Citation Nr: 0612436	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 40 percent disabling for 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
October 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2002 from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted a 20 percent rating for the veteran's 
lumbar spine disorder.  While the appeal was pending, the RO 
granted a 40 percent rating effective to the date of the 
claim in an October 2004 rating.

The veteran testified at the RO before the undersigned 
Veterans Law Judge at a hearing on appeal (Travel Board 
hearing) in February 2006.  

The veteran is noted to have raised a claim for a total 
disability rating based on individual unemployability.  This 
is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's lumbar spine disorder more closely resembles a 
pronounced intervertebral disc disease, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief. 





CONCLUSION OF LAW

The criteria for a 60 percent evaluation for degenerative 
disc disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (in effect prior to September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
evaluation was received in May 2002.  A duty to assist letter 
addressing the increased rating claim was issued in October 
2002, prior to the November 2002 rating on appeal.  This 
letter provided notice of the requirements for an increased 
rating, of the reasons for the denial of his claim, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter, the statement of the case and the 
supplemental statement of the case issued in October 2005 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The veteran also provided testimony at a Travel Board hearing 
held in February 2006.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of August 2005 provides a current 
assessment of the veteran's condition based on examination of 
the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  However, since the Board is granting an 
increased rating, any deficiency will be addressed by the RO.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  If there 
is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

During the pendency of this appeal, multiple revisions were 
made to the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235 to 5243).  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, pronounced intervertebral syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Residuals of a fracture are noted to be evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent disability rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  It is 
noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

The Board notes that a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition a 60 
percent rating is warranted for residuals of a fractured 
vertebra without cord involvement, with abnormal mobility 
requiring a neck brace and a 100 percent evaluations is 
warranted for residuals of a fractured vertebra with cord 
involvement, bedridden or requiring leg braces.  38 C.F.R. § 
4.71a, Diagnostic Code 5285 (2003) (effective prior to 
September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that his lumbar spine disorder is more 
severe than currently evaluated.  His service medical records 
reflect that after he injured his back handling a 90 pound 
tool box in November 1995, he was treated and in a June 1996 
Medical Board, he eventually was found unfit due to low back 
pain and degenerative joint disease of L3-4 through L5-S1.  
His lumbar spine pathology included spinal stenosis, disc 
bulging, mild facet joint degenerative disease as well as a 
mild compression deformity of the anterior L4 vertebral body 
and small Schmrol's node in L4.  Evidence of a healing 
compression fracture of L4 and/or L5 arthropathy was revealed 
in a bone scan.  

The RO granted service connection for the veteran's back 
disorder in October 1997 and assigned a 10 percent 
evaluation.  The veteran filed the current claim on appeal in 
May 2002.  The November 2002 rating on appeal granted a 20 
percent rating for the veteran's lumbar spine disability.  
While the appeal was pending, the RO granted a 40 percent 
rating effective to the date of the claim.  

Among the evidence submitted in conjunction with the 
veteran's claim is the report of a November 2001 VA 
vocational record in which the veteran reported constant pain 
with his back usually at a level of 6 out of 10, and 
sometimes "off the charts" in intensity.  The pain radiated 
down both legs and he was noted to walk with a cane for his 
left leg.  He said he could not stand for more than 20 
minutes or lift more than 20 pounds.  

Records from May 2002 revealed that the veteran was referred 
for a shower chair and bars.  He was 28 years old at the 
time.  He had some problems with his back and legs with 
trouble walking due to weak legs especially the right leg.  
He was recently issued a cane for balance.  An assessment 
from the same month revealed his complaints of pain to be 
6/10.  In June 2002, he was noted to be alternately using a 
cane for walking and a wheelchair for part of his locomotion.  

A June 2002 X-ray diagnosed mild progression of the L5 
degenerative joint disease.  A July 2002 magnetic resonance 
imaging (MRI) of the thoracic spine showed a small disc 
protrusion and disc osteophytes.  

The report of an October 2002 VA examination revealed 
complaints of physical therapy not helping, with constant 
pain at a level of 6/10.  Sometimes the pain as well as 
numbness radiated down both legs.  He indicated that his pain 
was worsened by bending, turning and standing for hours.  His 
best position was lying or sitting with some leg support.  He 
used a wheelchair for six months to move but could do 
activities of daily living with a cane.  He needed help with 
his shoes and socks.  He was a retired bus driver, unemployed 
because of his back.  Physical examination revealed him to be 
in a wheelchair and he could move unassisted from the 
wheelchair to another chair.  He needed help getting on and 
off the examination table.  He walked limping unassisted with 
his cane.  He could heel-toe stand but not squat.  There was 
no redness, swelling, deformity or scars noted.  He had mild 
tenderness.  His range of motion was 0 to 100 degrees 
(flexion/extension) active and passive, with complaints of 
pain and weakness.  His active and passive lateral flexion 
was 0 to 15 degrees on the right and 0 to 20 degrees on the 
left.  He experienced pain down the right thigh when doing 
this.  Rotation was not recorded.  There was no evidence of 
diminished muscle strength or atrophy and knee jerks were 
equal but decreased.  There was no sensory deficit.  He was 
diagnosed with degenerative disc disease progressively 
getting worse with pain and limitation of motion.  

VA records from October 2002 through early 2003 reflect 
persistent difficulties with his lumbar spine.  In October 
2002 he was said to have injured his back on Labor Day, and 
was noted to have a treatment regimen that included hot 
baths, massage, TENS and thermal pads.  His pain continued to 
radiate down both legs as shown in December 2002.  His pain 
was again described as 6/10 in January 2003, but by February 
2003 he again hurt his back doing a stretching exercise, and 
arrived at the hospital via wheelchair, complaining of sharp 
pain at a 10/10 intensity.  He had increased right leg 
sciatica, spasms and positive right straight leg raising.  He 
also had tenderness from the mid thoracic all down the lumbar 
and paralumbar spine.  He was assessed with lumbar 
strain/sciatica. 

VA records from 2003 reflect that in August 2003 the veteran 
had stopped his pain medications due to elevated liver 
function tests and his back was hurting.  He related having 
one episode of bowel incontinence, with difficulty 
controlling his bowels secondary to his back symptoms but was 
now able to do so.  In September 2003 he was seen in urgent 
care with complaints of back pain that had started while 
doing yard work the previous Saturday.  His pain radiated 
down the left leg past his knee, but with no sensory deficits 
or bladder dysfunction.  He had bowel incontence for about a 
month.  He was noted to be in a wheelchair and wore a back 
brace, with complaints of extreme pain leaning forward.  His 
extremities had no sensory or motor deficits and were 
nontender.  He was assessed with chronic back pain with a new 
onset of sciatica without new neurological deficits.  VA 
treatment records from September 2003 addressing complaints 
of depression revealed him to have difficulty sleeping due to 
back pain.  He was noted to be driving a van for employment 
and was looking forward to deer hunting season.  However his 
pain was described as a "9" out of a possible 10 for the 
past three months.  

A November 2003 private MRI revealed findings of probable 
diskitis osteomyelitis at L4-5, with findings of disk bulges, 
mild spinal stenosis at L3-4 and a small disk herniation at 
L5-S1 with extrusion noted.  VA records from November 2003 
revealed some complaints of bowel incontinence, as well as 
pain down both legs, and noted the findings of diskitis.  A 
biopsy was recommended.  In November 2003 he was seen in 
urgent care in a wheelchair, with complaints of back pain at 
a 10/10 level of intensity, sharp, burning and radiating down 
his right leg.  He was noted to have been biopsied on his L4-
5 bone and had exaggerated back pain post biopsy.  The biopsy 
itself was negative for any pathology.  Follow up in December 
2003 revealed complaints of back pain, with the veteran 
claiming it hurt to walk.  He denied incontinence and had 
some burning at the biopsy site, but denied tenderness.  

A December 2003 private medical examination revealed 
complaints of constant back pain, with bilateral leg pain, 
right greater than left.  He was noted to have been biopsied 
for suspected diskitis and was found to not have it.  
Physical examination revealed him to be in a wheelchair, from 
which he arose in great discomfort.  He had diffuse 
tenderness to palpation in the lumbosacral and sacral region.  
He had significantly diminished range of motion in all 
planes.  Straight leg testing was positive.  Lower extremity 
strength showed giveaway weakness from pain.  Deep tendon 
reflexes were 2/4 of the knees and ankles.  He was diagnosed 
with chronic low back pain with multilevel degenerative disc 
disease.  

In January 2004 the veteran was seen at the VA with 
complaints that his entire back hurt from the lumbar spine to 
the neck.  He endorsed pain in the trunk, arms and legs of 
variable intensity.  He indicated that his back hurt all the 
time and that the pain affected his sleep.  

An April 2004 private pain management examination revealed 
the veteran to report his back pain to be at a 6/10 level, 
with pain in both legs.  He described the pain as burning, 
shooting sharp and throbbing.  He also complained of some 
numbness of the hands and legs.  His pain increased from 
sitting, walking, standing and turning.  It was relieved by 
position changes and medications.  He was noted to have tried 
physical therapy and chiropractic treatment and was now 
considering an implantable pump for pain control.  The 
veteran walked stiffly with a cane and could heel-toe walk 
with the use of his cane.  He had positive straight leg raise 
and 2+ patellar reflexes.  There was some spinous process 
tenderness especially at the mid thoracolumbar.  The veteran 
was placed on a trial of Neurontin.  Also in April 2004 the 
veteran underwent a physical examination for employment as a 
driver of vans, and was noted to have complaints of back pain 
which sometimes hurt to turn or bend.  He was noted to wear a 
back brace and take pain medication and muscle relaxants.  

The report of an August 2004 VA examination and claims file 
review revealed the veteran to say that he was no longer 
working.  He had been a driver but could not pass the 
physical due in part to back pain as well as due in part to 
his narcotics prescription.  He complained of chronic pain of 
the entire spine on a daily basis, with sitting or standing 
longer than 15 to 20 minutes increasing his pain.  Riding in 
a car for more than 2 or 3 hours, twisting or reaching 
increased his pain.  His pain was described as moderate with 
increased periods of severe pain from time to time.  He lived 
in a one level house with three steps which he could navigate 
without assistance.  He used a shower chair and assistive 
devices for putting on and removing his shoes and socks.  The 
veteran could ride a lawn mower for 45 minutes one time a 
week.  He did not do household chores.  He alternated between 
the use of a wheelchair and cane.  He complained of 
intermittent left leg pain and this leg sometimes went out, 
at which times he had radicular symptoms.  He denied 
incontinence and used no braces or supports.  He denied 
actual falls but had unsteadiness when the left leg "goes 
out."  

On physical examination he was in a wheelchair which he self 
propelled with ease using his arms.  He could walk 5 steps 
from the hall to the room using the cane for support, which 
was viewed by the examiner as more emotional than physical.  
He got on the table without assistance.  He had no postural 
or fixed abnormalities or paraspinous muscle spasm.  He had 
complaints of pain with palpation in the paraspinous muscles 
and with all ranges of motion.  He had 0-30 degrees of 
flexion, 0-30 degrees of extension, 0-10 degrees of left 
lateral flexion, 0-20 right lateral flexion, 0-20 degrees 
left rotation and 0-25 degrees of right rotation.  There were 
no signs of fatigue with repeat motion and there were no 
signs of weakness.  His deep tendon reflexes were 2+ and 
equal to bilateral knee jerks.  His sensation was intact in 
all extremities.  His straight leg raise was 40 degrees on 
the left.  There were no specific periods of incapacitation 
shown to have been prescribed by a physician as he was noted 
to not be working and led a very inactive lifestyle.  He was 
diagnosed with degenerative disease of the lumbar spine.  

VA treatment records from September 2004 revealed that the 
veteran had seen a neurosurgeon who had said his only 
surgical option was total spinal fusion, which was not 
recommended.  The veteran was on pain medication and denied 
bowel or bladder incontinence.  A December 2004 private final 
report diagnosed lumbar radiculopathy, improved.  

VA treatment records revealed that the veteran was seen in 
July 2005 for complaints of back pain after having lost his 
balance on a ladder and twisted his back.  He described the 
back pain as a 10/10 in intensity.  He had positive straight 
leg raises on the right, but not the left and had point 
tenderness over the lumbar spine and paraspinal muscles.  He 
exhibited difficulty moving due to pain.  

The report of an August 2005 VA examination included a review 
of the claims file and pointed out that the June 1996 bone 
scan showed degenerative disease L3-4 through L5-S1, as well 
as evidence of a "questionable" old compression fracture at 
L4 and it was thought to be due to congential variations.  He 
was said to have improvement in his radiculopathy symptoms in 
September 2004 and had transferred to a private clinic after 
that.  His current complaints were of daily chronic low back 
pain with stiffness and increased pain with any forward 
flexion, moderate to severe.  If he walked too far, including 
a trip around the Walmart store, he would have increased pain 
that required bedrest.  He had intermittent radicular 
symptoms.  He took Oxycodone three times a day for his back, 
Gabentin for leg pain and Zanaflex for a muscle relaxant.  He 
also took Tylenol and Motrin three times a day for back pain.  
He used no braces or supports.  He was not on physical 
therapy.  He could maintain his house and lived on a one 
level house with three steps which he could navigate without 
assistance.  He used a shower chair and assistive devices for 
putting on and removing his shoes and socks.  He could do 
some housekeeping, cooking and cleaning and could ride a lawn 
mower.  He could dress and bathe himself.  He worked building 
small picture frames or clocks, but could not do as much due 
to back pain.  He was able to drive.  The veteran walked with 
a cane to the examination.  

Physical examination revealed him to walk very slowly with a 
cane, but otherwise unassisted.  His posture was upright, 
with no paraspinous muscle spasm and no postural or fixed 
abnormality.  He had positive tenderness.  No spasm was 
noted.  His range of motion was 0-40 degrees of active 
forward flexion, 0-20 degrees of extension, 0-15 degrees 
lateral flexion on both sides and 0-20 degrees rotation on 
both sides.  All motions were limited by pain, but no 
fatigability on repetitive motion.  His strength was 5/5 and 
equal to bilateral knee jerks.  His sensation was intact in 
the bilateral lower extremities.  His Waddel's was negative 
and his straight leg raise was positive on the left at 40 
degrees.  There was no evidence of radiculopathy on this 
examination.  The diagnosis was degenerative disease of the 
lumbosacral spine.  

The veteran testified at his February 2006 VA Travel Board 
hearing that he is unable to walk for more than 15 minutes 
before his back tires and he must rest.  He indicated that he 
gets spasms about 4 to 5 times a day, and rests to alleviate 
them.  He testified that his muscles are weaker than they 
used to be and that he takes Oxycodone 3 times a day.  He 
testified that he begins to have pain when bending around 30 
degrees, but can bend to 45 degrees.  He indicated that he 
gets pain radiating down his left leg, but has also 
experienced it in the right leg.  He claimed that the left 
leg gave out at times and causes him to fall.  He also 
testified that he experiences pain radiating into his arms.  
He testified that he has had bowel incontinence in the past 
when he wore a back brace which put pressure on his bowels or 
at times when he was in severe pain, but indicated that this 
was not an ongoing problem.  

Based upon review of the evidence and with application of 
reasonable doubt, the Board finds that the evidence supports 
a 60 percent rating for the veteran's lumbar spine 
disability.  The Board finds that in this case the criteria 
prior to the change for intervertebral disc syndrome is the 
more favorable rating.  A review of the veteran's medical 
records and VA examination reports suggest that the veteran 
suffers from a pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
His pain level is shown in the records to have remained at a 
consistent level of no less than 6 out of 10 as reported in 
the medical records and VA examination reports over the years 
since the increased rating claim was filed in May 2002.  
Other times in the record, his pain level is shown to have 
flared up to a 9 or a 10 as shown in VA records from February 
2003, September 2003, November 2003 and July 2005.  

Although the most recent VA examination of August 2005 did 
not show evidence of radiculopathy at the time, it did show a 
positive straight leg raise to the left.  He is shown in the 
VA and private medical records through July 2005 to have 
ongoing symptoms with radiculopathy affecting his legs, with 
certain times both legs said to have pain and numbness and at 
other times one leg shown to be more affected than the other.  
His right leg symptoms were shown to be worse in the VA 
records from May 2002 and February 2003, and his left leg 
symptoms were said to be worse in the VA records from 
September 2003 and the August 2004 VA examination.  

The lower extremity complaints were accompanied by objective 
findings of positive straight leg raise in these records and 
examination reports.  He also was shown to have some 
decreased but equal knee jerks, repeatedly shown.  He has 
also had incidents in which his lumbar spine pathology has 
resulted in bowel incontinence as reported in records from 
August 2003 and November 2003.  These problems are suggestive 
of persistent neurological findings attributable to the 
diseased disc.  He is also shown to be significantly limited 
due to his lumbar disc pathology, as at a relatively young 
age, he is shown to alternate between using a cane and 
wheelchair to get around and requires assistive devices for 
bathing and for putting on socks and shoes.  The evidence 
overall more closely resembles that the criteria of a 60 
percent rating under Diagnostic Code 5293 in effect prior to 
September 23, 2002.  There is no evidence that the veteran 
suffers from residuals of a fractured vertebra with cord 
involvement, bedridden or requiring leg braces, thus a higher 
rating is not warranted under Diagnostic Code 5285 in effect 
prior to September 26, 2003.  Nor is there evidence of 
ankylosis at an unfavorable angle with marked deformity 
involvement of other joints, thus a higher rating is not 
warranted under Diagnostic Code 5286 in effect prior to 
September 26, 2003.

The Board now turns to whether a rating above 60 percent is 
warranted under the revised Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003. 

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  The veteran is now in 
receipt of the maximum rating based on such episodes.  See 
38 C.F.R. § 4.71a (2002-2003).  

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  Thus the Board shall consider whether the combined 
orthopedic and neurological manifestations shown can combine 
to a rating higher than 60 percent.   

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain, could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
motion must be severe and the evidence has shown the 
limitation of motion to be severe, particularly on flexion, 
shown on the most two recent VA examinations to be 30 degrees 
in the August 2004 VA examination and 40 degrees in the 
August 2005 examination.  Thus the veteran's lumbar spine 
disorder clearly meets the criteria for a 40 percent rating 
under Diagnostic Code 5292 in effect between September 23, 
2002 to September 25, 2003.  This is the maximum allowable 
rating under this criteria.  

The veteran's lumbar spine disability likewise meets the 
criteria for a 40 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula) in effect since September 25, 2003, in that 
his forward flexion was limited to 30 degrees or less.  See 
38 C.F.R. § 4.71a. Diagnostic Code 5243 (2005).  However, a 
higher rating of 50 percent is not warranted under the 
General Rating Formula, as his lumbar spine disability is not 
shown to result in an unfavorable ankylosis of the entire 
thoracolumbar spine.  

Thus the evidence reflects that the veteran's orthopedic 
manifestations are 40 percent disabling under the old and new 
criteria.  

The Board now determines whether there should be a separate 
evaluation of the veteran's claimed radiculopathy.  If so 
such evaluation can only be granted effective September 23, 
2002, and would be rated under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 8520 as analogous to impairment of 
the sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating.  See 38 
C.F.R. § 4.121a, Diagnostic Code 8520 (2005).

Upon review of the evidence, the Board finds that the 
neurological manifestations generally affecting both legs, 
with increased symptoms shown in the right leg in 2003 and 
more recently increased symptoms shown in the left leg in 
August 2004, consist primarily of pain, with some objective 
findings of decreased but equal knee jerks shown in earlier 
records, but no evidence of actual radiculopathy shown in the 
most recent VA examination of August 2005.  These 
manifestations, described in detail above resemble no more 
than a mild incomplete paralysis and would warrant no more 
than a 10 percent evaluation per each leg.  

The Board also notes that the record contains references to 
complaints of pain radiating to his arms, including his 
February 2006 testimony.  However none of the evidence 
suggests that these complaints are as severe or persistent as 
the radiculopathy of the legs and it is not clear whether the 
arm radiculopathy is referable to the service connected 
lumbar spine disorder.  He is noted to also have cervical 
spine pathology that has been found by the VA examiner in 
August 2004 to not be related to his lumbar spine.  Even if 
the bilateral arm radiculopathy is attributable to the lumbar 
spine disorder, it is not shown to even reach the level of a 
mild incomplete paralysis and hence would be noncompensable.  

Because the records have also shown evidence of a bowel 
dysfunction related to his lumbar spine disability, the Board 
must also consider a separate evaluation under the applicable 
criteria for such dysfunction, under 38 C.F.R. § 4.114, 
Diagnostic Code 7332.  Diagnostic Code 7332 is used to rate 
impairment of rectal and anal sphincter control.  A 
noncompensable evaluation is warranted for healed or slight 
impairment of the rectal and anal sphincter without leakage.  
A 10 percent rating requires constant slight leakage or 
occasional moderate leakage.  A 30 percent rating is 
appropriate if the impairment is manifested by occasional 
involuntary bowel movements that necessitate the wearing of a 
pad.  In this case, the veteran had complaints of bowel 
incontinence reported in August 2003 and in November 2003.  
However records after November 2003, including the most 
recent VA examinations of August 2004 and August 2005, do not 
report any complaints of bowel incontinence.  It appears that 
the episodes of incontinence reported in 2003 resolved.  Nor 
do the records after November 2003 report any complaints of 
any leakage.  The veteran himself testified that he only had 
occasions of incontinence during times of extreme pain and 
this was not a regular occurrence.  Thus the evidence 
suggests that he would now warrant a noncompensable rating 
for healed or slight impairment of the rectal and anal 
sphincter without leakage.

Conclusion

The Board finds that combining the orthopedic and 
neurological manifestations of the veteran's lumbar spine 
adds to a total of 50 percent disabling, when adding the 40 
percent rating for orthopedic impairment, the 10 percent for 
the left leg impairment, the 10 percent for the right leg 
impairment and the 0 percent for the bowel impairment.  See 
38 C.F.R. § 4.25 (2005).  Thus consideration of separate 
ratings for the neurological manifestations under the revised 
criteria is less favorable to the veteran in this case when 
they are combined with the orthopedic manifestations, as the 
combined rating is less than the 60 percent rating currently 
assigned for Diagnostic Code 5293 in effect prior to 
September 23, 2002.   

Consideration of separate ratings for the neurological 
manifestations is not appropriate in this instance where a 60 
percent rating is being awarded under the pre September 23, 
2002 criteria for intervertebral disc syndrome, which already 
contemplates both orthopedic and neurological manifestations.  
A separate rating for neurological manifestations would 
violate the rule against pyramiding in this case.  See 
38 C.F.R. § 4.17.  

In sum, the evidence supports a 60 percent rating for the 
veteran's lumbar spine disability for the veteran's lumbar 
spine degenerative disc disease under 38 C.F.R. § 5293 in 
effect prior to September 23, 2002.  

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  In this case, the Rating Schedule is 
not inadequate for evaluating the veteran's lumbar spine 
disability.  In addition, it has not been shown that the 
lumbar spine disability has required frequent periods of 
hospitalization or has produced marked interference with all 
types of employment.  In this regard, the issue of 
entitlement to a total rating based on individual 
employability is referred to the RO for appropriate action.


ORDER

A 60 percent rating for degenerative disc disease of the 
lumbosacral spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


